Title: From George Washington to Edmund Randolph, 27 July 1795
From: Washington, George
To: Randolph, Edmund


          
            Mount Vernon 27th July 1795Monday Evening—late
            Dear Sir,
          
          My letters for the Post office in Alexandria, had been sent off some hours before the enclosed dispatches were put into my hands, by the young Gentleman whose name is mentioned in Govr Clintons letter to me, also forwarded.
          Not willing to lose a Post day, I hasten to send the resolutions above alluded to, late as it is, to Alexandria; to go on tomorrow— with a request similar to the one made from Baltimore. A day or two more will, I presume, bring, to me, the result of the meeting proposed to be held in Philadelphia; which, probably, will be followed by one, from Baltimore, and other towns; altho’ I have no advice thereof further than the Papers contained, as being in agitation at Baltimore before I left Philadelphia. If one comes from the last mentioned place (Phila.) and is immediately published, as the others have been, before delivery, let an answer thereto if answers are advisable follow it with[ou]t waiting for my request. I have no time to add more, than that the Commercial part of the treaty as far as my information goes is generally disliked. Yours always
          
            G. Washington
          
          
            P.S. What says Mr Adet, upon the Subject of the Treaty, and the movements thereupon?
          
        